Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-22 are pending.
Claims 2 and 4-22 were withdrawn from further consideration (see below).
Claims 1 and 3 are under consideration. 

Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-21) in the reply filed on 10 March 2022 is acknowledged.
Claim 22 was withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10 March 2022.
Applicant’s election without traverse of species A in the reply filed on 10 March 2022 is acknowledged. 
Claim 2 was withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10 March 2022. 


Specification
The disclosure is objected to because Figure 2 depicts nucleic acid and/or amino acid sequences, which is not identified by sequence identification numbers, either in the figure or in the brief description of drawings at page 193. 
Applicant must provide appropriate amendments to the specification or drawings inserting the required sequence identifiers.  
Appropriate action correcting this deficiency is required.  If any sequences are not in the current sequence listing, Applicant must submit paper and computer-readable copies of a substitute sequence listing, together with an amendment directing its entry into the specification and a statement that the content of both copies are the same and, where applicable, include no new matter.  
Sequences appearing in the specification and/or drawings must be identified by a sequence identifier in accordance with 37 C.F.R. 1.821(d); sequence identifiers for sequences appearing in the drawings may appear in the drawings or in the brief description of the drawings.  
Appropriate correction is required.

Drawing
The drawing set forth as Figure 2 is objected to because they depict nucleic acid and/or amino acid sequences, which is not identified by sequence identification numbers, either in the figure or in the brief description of drawings at page 193. 
Applicant must provide appropriate amendments to the specification or drawings inserting the required sequence identifiers.  Sequence identifiers for sequences appearing in the drawings may appear in the drawings or in the brief description of the drawings.  
Appropriate action correcting this deficiency is required.  If any sequences are not in the current sequence listing, Applicant must submit paper and computer-readable copies of a substitute sequence listing, together with an amendment directing its entry into the specification and a statement that the content of both copies are the same and, where applicable, include no new matter.  
Sequences appearing in the specification and/or drawings must be identified by a sequence identifier in accordance with 37 C.F.R. 1.821(d); sequence identifiers for sequences appearing in the drawings may appear in the drawings or in the brief description of the drawings.  
            A replacement drawing sheet, including the correction, is required, if the drawings are objected to.  See 37 CFR 1.121(d).  However, this ground of objection would be withdrawn, so that a replacement drawing would be not be required, if Applicant were to amend the brief description of the figures section so that the description indicates which SEQ ID NO: identifies the disclosed sequences, respectively, provided that the sequences presented in the figures are the same as the sequences given in the respective SEQ ID NO. 
Appropriate correction is required.

Claim Objections
Claims 4-15 and 17-21 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims 4-15 and 17-21 have not been further treated on the merits.  Since claim 16 depends from claim 15 which have been withdrawn from further consideration, claim 16 has also been withdrawn from further consideration.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 does not recite conjunction between “first polypeptide” and “second polypeptide” (i.e. at the end of line 8), and therefore it is unclear claim 1 comprises both first and second polypeptide or claim 1 comprises only one of the two polypeptides.
Likewise, claim 1 does not recite conjunction between subpart (i) and (ii) of first polypeptide (i.e. at the end of line 5), and therefore it is unclear the first polypeptide comprises both subpart (i) and (ii), or it comprises only one. 
It is unclear whether subpart (i)(a) of the first polypeptide of claim 1 requires a VH + a VL, or only one V domain because the “selected from” language implies it is only one V domain but the remainder of the claim 1 does not provide a second V domain that pairs to bind the first target.  
Likewise, it is unclear whether subpart (i)(a) of the second polypeptide of claim 1 requires a VH + a VL, or only one V domain because the “selected from” language implies it is only one V domain but the remainder of the claim 1 does not provide a second V domain that pairs to bind the third target.  
Claim 1 recites that the first CH3 domain comprises same charge as the perturbing mutation in second CH3 domain in line 21-29. It is unclear how the first and second CH3 domains form heterodimer because of these repulsive force between same charges. 
Claim 3 is also rejected because claim 3 depends from claim 1 and contains same claim limitation as claim 1. 


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 1 does not make complete binding sites for the first target and the third target because the claim does not provide a second V domain that pairs to bind the first or third target as discussed above in 112 (b) section.  Therefore, one of ordinary skill in the art would not be able to envision how to use the multimeric polypeptide of claim 1 in the absence of the second V domain that pairs to bind the first or third target.  The claimed structure is not useful in the absence of the complementing polypeptide that create the first and third target-binding sites.
 Furthermore, the structure as claimed in instant claim 1 does not seem to correlate with any of the molecules in the drawing because any molecule in the drawing shows the subpart (ii) of the first polypeptide binding to a second target. Therefore, the structure claimed in instant claims are not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 


Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEOM-GIL CHEONG whose telephone number is (571)272-6251. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHEOM-GIL CHEONG/Examiner, Art Unit 1643                                                                                                                                                                                                        /JESSICA H ROARK/Primary Examiner, Art Unit 1643